Citation Nr: 1104044	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an effective date prior to September 20, 2006 
for the separate evaluation assigned for service-connected 
rhinitis/sinusitis.

2.  Entitlement to an effective date prior to September 20, 2006 
for the separate evaluation assigned for service-connected 
conjunctivitis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected asthma.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for asbestosis.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to a compensable rating for rhinitis/sinusitis.

9.  Entitlement to a compensable rating for scar, right nare.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to December 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2008 and July 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The earlier effective date claims arose from a November 2002 
rating decision, which denied the Veteran's claim for a rating in 
excess of 30 percent for asthma.  The Veteran appealed this 
claim, and it was denied by the Board as a matter of law under 38 
C.F.R. § 3.655(b) (2010) because the Veteran failed to report for 
his VA examination.  The claim was appealed to the United States 
Court of Appeals for Veterans Claims (Court), where the Veteran 
argued, for the first time, that he was entitled to separate 
ratings for rhinitis, sinusitis, and conjunctivitis.  The Court 
affirmed the Board's denial of an increased rating for asthma 
based on failure to report for an examination, and remanded the 
issues of entitlement to separate ratings for the Board to 
decide, in the first instance.  In November 2007, the Board 
dismissed the claims for lack of jurisdiction (as the RO had not 
yet addressed whether the Veteran was entitled to separate 
ratings), and referred the claims to the RO for initial review.  
In April 2008, the RO granted service connection for the claims 
of rhinitis/sinusitis and conjunctivitis, and assigned separate, 
noncompensable ratings for each, effective September 20, 2006, 
the date of the Court Order.

The issues of service connection for an acquired psychiatric 
disorder and for a compensable rating for scar, right nare are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to an increased rating for 
asthma (with allergic rhinitis, sinusitis, and conjunctivitis 
symptoms) was received on August 5, 2002.

2.  The Veteran currently has tinnitus, and the competent, 
credible evidence of record indicates that the Veteran's current 
tinnitus is related to alleged in-service acoustic trauma.

3.  From November 1, 2007, but no earlier, the Veteran's service-
connected rhinitis/sinusitis has been manifested by three non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, purulent discharge, and crusting; competent 
evidence of record reflects that the Veteran does not have nasal 
polyps or greater than 50-percent obstruction on both sides, or 
complete obstruction on one side.

4.  In correspondence dated in April 2010, prior to the 
promulgation of a decision in the appeal, the appellant withdrew 
his appeals regarding service connection for asbestosis, and 
service connection for bronchitis.

5.  In correspondence dated in June 2010, prior to the 
promulgation of a decision in the appeal, the appellant withdrew 
his appeal regarding service connection for bilateral hearing 
loss.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 5, 2002, for an 
increased rating for rhinitis/sinusitis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.400 (2010).

2.  The criteria for an effective date of August 5, 2002, for an 
increased rating for conjunctivitis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.400 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 10 percent, but no higher, rating for 
rhinitis/sinusitis have been met, from November 1, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 
6512, 6522 (2010).

5.  The criteria for withdrawal of Substantive Appeals by the 
appellant have been met.  38 U.S.C.A. § 7105(West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her representative.  38 C.F.R. § 20.204.  
The appellant has withdrawn the appeals of the following claims: 
an evaluation in excess of 30 percent for asthma, service 
connection for asbestosis, service connection for bronchitis, and 
service connection for bilateral hearing loss.  These appeals 
were withdrawn in correspondence received in April 2010 (as to 
the claims for asthma, asbestosis, and bronchitis) and June 2010 
(as to the claim for bilateral hearing loss).  In light of the 
foregoing, there remain no allegations of errors of fact or law 
for appellate consideration regarding those issues.  Accordingly, 
the Board does not have jurisdiction to review these issues and 
the appeals are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Given the favorable disposition of the claims for earlier 
effective dates for increased ratings for rhinitis/sinusitis and 
conjunctivitis, and for service connection for tinnitus, the 
Board finds that all notification and development actions needed 
to fairly adjudicate these claims have been accomplished.

Regarding the remaining claim on appeal, an August 2002 pre-
rating letter provided notice to the Veteran explaining what 
information and evidence was needed to substantiate his claim for 
increase, what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The November 2002 RO rating decision reflects the initial 
adjudication of the claims after issuance of the August 2002 
letter.

Post rating, a January 2008 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the January 2008 letter, and opportunity for the 
Veteran to respond, the June 2009 statement of the case (SOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claim.  Pertinent medical evidence associated with the 
claims file consists of the Veteran's service treatment records, 
private treatment records, and the report of a March 2008 VA 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran.  The Board also finds that no further RO action on this 
matter, prior to appellate consideration, is warranted.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through notice of the RO, the Veteran has been 
notified and made aware of the evidence needed to substantiate 
the claim for a compensable rating, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration, at this juncture.  
See Mayfield v. Nicholson,  20 Vet. App. 539, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Earlier Effective Dates

As briefly noted in the introduction, the Veteran's claims for 
earlier effective dates for separate evaluations have a complex 
procedural history.  The Veteran was originally awarded service 
connection for asthma in September 1990, rated as 10 percent 
disabling, from January 1, 1990.  In May 1991, after receiving 
additional evidence, the RO awarded a 30 percent rating, 
effective January 1, 1990, and recharacterized the Veteran's 
service-connected asthma as asthma with allergic rhinitis 
symptoms.  In doing so, the RO granted entitlement to service 
connection for allergic rhinitis, established from January 1, 
1990, in this rating decision.  Pursuant to a March 1992 claim 
for increase, the RO denied the Veteran's claim, recharacterizing 
the Veteran's disability as asthma with allergic rhinitis, 
conjunctivitis, and sinusitis symptoms.  A note on the rating 
decision informed the Veteran that rhinitis, conjunctivitis, and 
sinusitis were all part of his service-connected asthmatic 
condition and symptoms referable to the condition were 
contemplated in the 30 percent evaluation.  The Veteran did not 
appeal this decision. 

In August 2002, the Veteran filed an increased rating claim for 
asthma.  A November 2002 rating decision denied the Veteran's 
claim for a rating in excess of 30 percent for asthma.  The 
Veteran appealed this claim, and it was denied by the Board as a 
matter of law per 38 C.F.R. § 3.655(b) because the Veteran failed 
to report for his VA examination.  The claim was appealed to the 
Court, where the Veteran argued, for the first time, that he was 
entitled to separate ratings for rhinitis, sinusitis, and 
conjunctivitis.  The Court affirmed the Board's denial of an 
increased rating for asthma based on failure to report for an 
examination, and remanded the issues of entitlement to separate 
ratings for the Board to decide, in the first instance.  In 
November 2007, the Board dismissed the claims for lack of 
jurisdiction (as the RO had not yet addressed whether the Veteran 
was entitled to separate ratings), and referred the claims to the 
RO for initial review.  In April 2008, the RO, construing these 
claims as claims for service connection, granted service 
connection for the claims of rhinitis/sinusitis and 
conjunctivitis, and assigned separate, noncompensable ratings for 
each, effective September 20, 2006, the date of the Court Order.

The Board, however, finds that the RO's treatment of the 
Veteran's request for separate ratings as service connection 
claims to be in error.  Notably, in early rating decisions, the 
RO clearly indicated that the Veteran's rhinitis, conjunctivitis, 
and sinusitis were all part of his asthma disability and were 
contemplated in his rating.  The RO also awarded service 
connection for rhinitis in a May 1991 rating decision.  Thus, the 
Board construes the Veteran's request for consideration of 
separate ratings as part of his increased rating claim for 
asthma, submitted in August 2002.  The Board cannot consider the 
application of separate ratings prior to this date, as the prior 
rating decisions were final, and the Veteran has not alleged 
clear and unmistakable error regarding these decisions.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.200 (2010).  
Further, the Veteran has specifically requested an effective date 
of August 5, 2002, but no earlier.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on a claim for increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  An effective date for a claim for increase may 
be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred within 
one year from the date of claim.         38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Additionally, under 38 C.F.R. § 3.155(a) (2010), the veteran or 
the representative can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific.  Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992). 

Under 38 C.F.R. § 3.157(b) (2010), once a claim for compensation 
has been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as an 
informal claim for increased benefits.  Id.  The date on the VA 
outpatient or hospital examination will be accepted as the date 
of claim.  38 C.F.R. § 3.157(b).

The Board finds that as separate ratings for rhinitis/sinusitis 
and for conjunctivitis are considered as part of his original 
claim for an increased rating for asthma, the date of the receipt 
of the Veteran's claim was on August 5, 2002.  Therefore, the 
Veteran's separate ratings for rhinitis/sinusitis and for 
conjunctivitis are effective from August 5, 2002.  There is no 
indication that a separate, compensable rating was warranted at 
any time within one year from the date of the claim.

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active military 
service or, if pre-existing such service, was aggravated thereby.      
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be warranted for any disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the injury was incurred in service.  38 C.F.R.    
§ 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Id. at 495-96.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a three-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The Veteran alleges that he developed tinnitus in service, after 
suffering acoustic trauma as a result of in-service exposure to 
gunfire and general noise aboard the ship.

On separation examination in November 1989, the Veteran reported 
ear, nose, or throat trouble, but further explanation indicated 
that this notation referred to a tonsillectomy prior to service.  
No hearing or ear problems were noted.  The Veteran's hearing was 
within normal limits.

Personnel records from service indicate that the Veteran's 
military occupational specialty (MOS) was a religious program 
specialist.  Although his MOS is not one generally associated 
with noise exposure, personnel records reflect that the Veteran 
qualified on a 12-gauge shotgun and a 45-caliber pistol on 
several occasions during service, as well as served over two 
years of sea service.

On VA audiological treatment in June 2010, the findings revealed 
the presence of reduced and absent responses which were 
suggestive of outer hair cell dysfunction and destruction.  
Although the Veteran's audiometric pure tone hearing thresholds 
were normal, the findings were consistent with early cochlear 
dysfunction.  The Veteran reported bilateral tinnitus since 
military service, which he noticed mostly in quiet environments.  
The Veteran reported serving on a noisy repair ship, including 
exposure to needle guns, machine noise, and chipping/hammering 
noises.  The Veteran was also required to qualify with weapons.  
Hearing protection was worn on occasion.  He denied occupational 
and recreational noise exposure, ear infections, and head 
injuries.  The Veteran's post-service employment was described as 
a rating specialist with VA.  The Veteran had normal hearing 
bilaterally, but also had tinnitus.

As previously noted, the Veteran is considered competent to 
report the observable manifestations of his claimed disability.  
See Charles, 16 Vet. App. at 374 ("ringing in the ears is 
capable of lay observation").  The Veteran's complaints of 
tinnitus are also credible, based on the fact that he has 
asserted that his tinnitus has been continuous since service (and 
no evidence of record contradicts this statement), and he was 
exposed to noise during service, including gunfire and noises 
associated with serving on a repair ship.  The medical findings 
suggestive of outer hair cell dysfunction and destruction further 
indicate that the Veteran was exposed to acoustic trauma.

Therefore, the Veteran's claim of entitlement to service 
connection for tinnitus is granted under the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107.

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service. The 
ratings are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity resulting 
from such diseases and injuries and their residual conditions in 
civilian occupations.  Id.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) 
ratings may be assigned for different periods of time during the 
pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 
510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  

When an analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran is presently in receipt of a noncompensable (zero 
percent) rating for service-connected rhinitis/sinusitis pursuant 
to Diagnostic Code 6512.  38 C.F.R.    § 4.97, Diagnostic Code 
6512.  Diagnostic Code 6512 covers frontal sinusitis and is rated 
under the General Rating Formula for Sinusitis.

The General Rating Formula for sinusitis provides a 
noncompensable rating for sinusitis that is detected by X-ray 
only.  A 10 percent rating is assigned for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

A Note to the General Rating Formula for Sinusitis provides that 
an incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician. 38 C.F.R. § 4.97.

Allergic rhinitis is rated under Diagnostic Code 6522 and 
provides for a 10 percent rating for rhinitis without polyps, but 
with greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent rating 
is assigned for rhinitis with polyps.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.

On November 1, 2007, the Veteran submitted a statement indicating 
that one nasal passage was completely blocked nearly all the time 
and three to four times per year he suffered sinus headaches with 
pain, heavy discharge, and crusting followed by dryness and 
bleeding.  Private treatment records prior to this date (from 
July 2002 through May 2003) indicate that the Veteran had some 
periods of post nasal drip, but no blockage was reported.  
Collectively, these records reflect that the Veteran's symptoms 
were improving during this time.

The record also reflects that the Veteran failed to report to a 
VA examination scheduled in response to his claim for an 
increased rating for asthma (including rhinitis/sinusitis), 
without good cause.  In a letter dated in October 2002, the 
Veteran informed the RO that he would not appear at the VA 
examination scheduled to evaluate the severity of his asthma, as 
he believed the claims file already contained enough evidence to 
deny the claim.  The Veteran's claim for asthma (which is not 
currently on appeal, but which at the time included the Veteran's 
rhinitis/sinusitis disability) was denied as a matter of law 
under 38 C.F.R. § 3.655(b) in a Board decision in December 2003.

The Veteran was afforded a VA examination in March 2008.  The 
Veteran was using a bronchodilator, an inhaled inflammatory, and 
an oral bronchodilator every day.  The Veteran was not using oral 
steroids, perenteral steroids, antibiotics, or any other 
immunosuppressive.  No periods of incapacitation were noted.  On 
physical examination, the Veteran had no abnormal respiratory 
findings.  Since his last examination, the Veteran continued to 
have a runny nose with some dry crusting in the noise and area of 
a scar on the right side of the nose.  The Veteran reported film, 
crusting, and white discharge on the outside of the eyes, mostly 
in the morning.

The Veteran had a history of sinusitis.  There was no history of 
incapacitating episodes, but a history of non-incapacitating 
episodes was reported.  The Veteran reported headache, purulent 
drainage, and sinus pain occurring approximately three times a 
year and lasting longer than 14 days.  No current rhinitis or 
sinus symptoms were found.  No evidence of nasal obstruction or 
any nasal polyps was found.  The Veteran reported losing 
approximately six weeks from work in a 12-month period due to 
sinusitis.  The Veteran was diagnosed with chronic sinusitis and 
conjunctivitis with significant effects on work.  The Veteran had 
mild to moderate effects on daily activities due to his 
sinusitis.

While the Veteran argued in his substantive appeal that the VA 
examination of March 2008 was inadequate as the examiner failed 
to perform a nasal endoscopy, the Board disagrees.  The examiner 
was able to answer the questions as to whether the Veteran 
suffered from any blockage or nasal polyps, and he found none 
upon examination.  He also found that the Veteran did not have 
rhinitis.  There is no reason to believe that the Veteran's 
examination was inadequate as the examiner provided adequate 
answers to the relevant symptomatology and reported all pertinent 
findings.  The examiner also considered the Veteran's own 
statements of symptomatology and discussed relevant history.  
Therefore, the Board finds that the examination was adequate.

Collectively, the Board finds that the evidence reflects that the 
Veteran's symptoms more nearly approximate a 10 percent rating 
for rhinitis/sinusitis from November 1, 2007.  As the Veteran is 
competent to report his symptoms, and this was the earliest date 
that the Veteran reported symptoms of three non-incapacitating 
episodes per year with headaches, pain, discharge, and crusting.  
As discussed in detail above, private medical records prior to 
this date reflect that the Veteran had post nasal drip, but there 
was no evidence of symptomatology reflected in the Diagnostic 
Code to warrant a 10 percent rating.  The Veteran also failed to 
report to an earlier VA examination to rate his respiratory 
disabilities.  Therefore, the Board finds that November 1, 2007 
is the earliest date that the Veteran's symptomatology worsened.  
Additionally, the Veteran's rhinitis/sinusitis does not warrant a 
rating in excess of 10 percent because he has not had more than 
six non-incapacitating episodes per year of sinusitis.  The 
Veteran has also denied any incapacitating episodes.

The Board also finds that there is no basis for any assignment of 
a separate, compensable rating for rhinitis.  Although the 
Veteran has been diagnosed with rhinitis in addition to 
sinusitis, the Veteran has not demonstrated greater than 50-
percent obstruction of nasal passage on both sides or complete 
obstruction on one side.  While the Veteran asserted that he has 
one nasal passage blocked "nearly" all the time, examination 
revealed an absence of any blockage or polyps.  Private treatment 
records also were absent for any findings of blockages or polyps.  
At the Veteran's recent VA examination, rhinitis was not found to 
be present.  Therefore a separate, compensable rating is not 
warranted.

In this case, there is no basis for assignment of any higher 
schedular rating for either respiratory disability under 
consideration.  Moreover, because the Veteran's primary complaint 
has been discharge, post nasal drip, crusting, and sinus-related 
headaches, there is no basis for assignment of separate ratings 
simply because the service-connected disability comprises various 
diagnoses.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems arising 
from the same injury if they do not constitute the same 
disability or same manifestation under 38 C.F.R. § 4.14).

Furthermore, neither disability has been shown to involve any 
other factor(s) that would warrant evaluating the disability 
under any other provision(s) of VA's rating schedule.

The disability picture presented by the Veteran's service-
connected rhinitis/sinusitis is not so unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  Here, as discussed above, 
the rating criteria for the Veteran's service-connected 
rhinitis/sinusitis reasonably describe the Veteran's disability 
level and symptomatology.  In fact, the Veteran's symptoms 
perfectly mirror those set forth in the Diagnostic Code.  Thus, 
as the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for extraschedular evaluations is required.  Thun, 572 
F.3d 1366.


ORDER

Entitlement to an effective date of August 5, 2002 for the 
separate evaluation assigned for service-connected 
rhinitis/sinusitis is granted.

Entitlement to an effective date of August 5, 2002 for the 
separate evaluation assigned for service-connected conjunctivitis 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is 
dismissed.

Entitlement to service connection for asbestosis is dismissed.

Entitlement to service connection for bronchitis is dismissed.

Entitlement to a 10 percent rating for rhinitis/sinusitis is 
granted, from November 1, 2007, subject to the legal authority 
governing the payment of compensation benefits.


REMAND

The Board's review of the record reveals that further RO action 
in this appeal is warranted.

The Veteran contends that the his service-connected scar is more 
severe than is reflected in the currently assigned noncompensable 
rating.  The United States Court of Appeals for Veterans Claims 
has held that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
The Veteran has also requested consideration under the new rating 
criteria for rating scars.

Under these circumstances, and to ensure that the record includes 
sufficient medical findings to adequately assess the current 
nature and severity of the Veteran's service-connected scar 
disability, the Board finds that the Veteran should be given 
another opportunity to undergo a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for service connection for an 
acquired psychiatric disorder, the Veteran asserts that he was 
diagnosed with transient situational adjustment disorder while in 
service.  Mental health records from service have not been 
associated with the file.  The Veteran also asserts that he has a 
current mood disorder secondary to his asthma medication and has 
submitted articles related to a relationship between his 
medication and mental health disorders.  The Veteran has not been 
provided with a VA examination.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the 
circumstances of this case, the Board finds that medical 
examination and an opinion by an appropriate mental-health 
professional would be helpful in resolving the claim for service 
connection.

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in denial 
of the claim for service connection (as the original claim will 
be considered on the basis of the evidence of record) and shall 
result in the denial of the claim for an increased rating.  See 
38 C.F.R. § 3.655 (2010).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the  scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
facility to request the Veteran's mental 
health treatment records from service.  The 
RO must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim on 
appeal, that is not currently of record.

If the appellant responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all records/responses received from 
each contacted entity are associated with the 
claims file, the RO should arrange for the 
Veteran to undergo VA dermatological 
examination at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.

The examiner should render findings pertinent 
to the Veteran's scar of the right nare, to 
include stating the size of the area affected 
(in inches or centimeters), whether the scar 
is deep or superficial, causes limitation 
motion, is unstable, is painful on 
examination, or otherwise limits function of 
the affected part.  

The examiner should also discuss how many 
characteristics of disfigurement are present 
(as provided under the new scar regulations 
set forth in 38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note 1), and whether there is any 
visible or palpable tissue loss and either 
gross distortion or asymmetry of the nose.

The examiner should also comment as to 
whether the scar exposes both nasal passages 
or there is loss of part of one ala, or other 
obvious disfigurement.

The examiner should set forth all examination 
findings in a report.

4.  After all records/responses received from 
each contacted entity are associated with the 
claims file, the RO should also arrange for 
the Veteran to undergo VA psychological 
examination at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.

The physician should clearly identify all 
current mental health disorder(s) affecting 
the Veteran.  Then, with respect to each such 
diagnosed disorder, the examiner should offer 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability), that the disorder 
had its onset in or is otherwise medically 
related to service (to include any currently 
service-connected disability and medication 
taken for such disability).  In rendering the 
requested opinion, the physician should 
specifically consider the in- and post-
service treatment records, relevant medical 
studies relating to side effects of 
medication, as well as the Veteran's 
contentions.  

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a report.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims for a compensable 
rating for scar, right nare, and service 
connection for an acquired psychiatric 
disability, to include as secondary to 
service-connected asthma, in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains denied, 
the RO must furnish to the Veteran an 
appropriate SSOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


